Citation Nr: 0018874	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hepatitis.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of scarlet fever.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic strep throat.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1997, the RO issued a statement of the case 
in April 1997, and a substantive appeal was received in May 
1997.  The veteran testified at a personal hearing at the RO 
in June 1997.

The veteran's appeal also originally included the issue of 
entitlement to nonservice-connected pension, but entitlement 
to that benefit was granted by rating decision in  February 
2000. 


FINDINGS OF FACT

1.  By rating decision in July 1971, claims of entitlement to 
service connection for a "nervous condition" and for 
hepatitis were denied; a notice of disagreement was not 
received from that determination.

2.  Certain items of evidence received since the July 1971 
rating decision and pertinent to the psychiatric disability 
issue are so significant that they must be considered in 
order to fairly decide the merits of the psychiatric 
disability claim.

3.  The claims file does not include medical evidence of a 
nexus between the veteran's current acquired psychiatric 
disability and his military service. 

4.  Certain items of evidence received since the July 1971 
rating decision and pertinent to the hepatitis issue are so 
significant that they must be considered in order to fairly 
decide the merits of the hepatitis claim.

5.  The claims file includes medical evidence of current 
laboratory indications of hepatitis and medical evidence of a 
nexus to service.

6.  By rating decision in January 1996, claims of entitlement 
to service connection for residuals of scarlet fever and for 
chronic strep throat were denied; a notice of disagreement 
was not received from that determination.

7.  Certain items of evidence received since the January 1996 
rating decision pertinent to the residuals of scarlet fever 
issue are so significant that they must be considered in 
order to fairly decide the merits of the residuals of scarlet 
fever claim.

8.  The claims file does not include medical evidence of a 
nexus between any current residuals of scarlet fever and the 
veteran's military service. 

9.  Evidence received since the January 1996 rating decision 
pertinent to the chronic strep throat issue is not so 
significant that it must be considered in order to fairly 
decide the merits of the residuals of strep throat claim.



CONCLUSIONS OF LAW

1.  The July 1971 rating decision denying entitlement to 
service connection for a "nervous condition" and for 
hepatitis is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for psychiatric disability, and this claim has therefore been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for hepatitis, and this claim has therefore been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The veteran's claim of entitlement to service connection 
for hepatitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

6.  The January 1996 rating decision which denied entitlement 
to service connection for the residuals of scarlet fever and 
entitlement to service connection for chronic strep throat is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

7.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for residuals of scarlet fever, and this claims has therefore 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

8.  The veteran's claim of entitlement to service connection 
for residuals of scarlet fever is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

9.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection for chronic strep throat, and this claim has 
therefore not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that a July 1971 RO rating 
decision denied service connection for hepatitis and a 
"nervous condition."  The veteran did not file a notice of 
disagreement from that rating decision.  Therefore, the July 
1971 rating decision became final.  38 U.S.C.A. § 7105(c).  
However, if new and material evidence is presented or 
secured, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence; a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

A.  Psychiatric Disability.

The relevant medical evidence of record at the time of the 
July 1971 rating decision consisted of the veteran's service 
medical records (SMRs) which include a January 1970 letter 
from the Saint Paul-Ramsey County Mental Health Center, which 
states that the veteran was seen there as an outpatient from 
May 1968 to March 1969 for feelings of depression, and that 
therapy enabled him "to work out his depression and become 
more productive again."  The SMRs further reveal that the 
veteran was seen by the psychiatry service in May 1971, at 
which time the veteran was diagnosed with an immature 
personality.  It was determined that due to his immature 
personality, the veteran was unsuitable for continued 
service, and an administrative discharge was recommended.  On 
separation examination in June 1971, an immature personality 
was noted, but there were no clinical findings of any other 
psychiatric disorders.  

In a July 1971 rating decision, entitlement to service 
connection for a "nervous condition" was denied on the 
basis that a immature personality was considered a 
constitutional or developmental abnormality.  It should be 
noted here that personality disorders are not disabilities 
for which service connection may be granted.  38 C.F.R. 
§ 3.303(c). 

The relevant medical evidence associated with the claims file 
subsequent to the July 1971 rating decision begins with a 
February 1996 private psychological diagnostic assessment, 
which includes history to the effect that the veteran's 
depression was first diagnosed in 1971 during service and 
that he was treated in 1971-1972 at  Ramsey Hospital for 
depression. 

A March 1996 private psychiatric evaluation include the 
following diagnoses: breathing related sleep disorder; post-
traumatic stress disorder; and a history of alcohol 
dependence. 

A May 1996 VA mental disorders examination report includes a 
review of the veteran's SMRs, and it is noted that the 
veteran was discharged for an immature personality.  The 
diagnoses include recurrent major depression, a history of 
alcohol abuse, and a personality disorder. 

A July 1996 private psychiatric examination report states 
that the veteran "has a history of one psychiatric 
hospitalization at the United States Naval Hospital in San 
Diego, California in 1971 for severe depression.  He was 
followed up later in 1974 with a day treatment program at the 
Ramsey medical Center, lasting several months."  The 
diagnoses were recurrent major depression, PTSD, and alcohol 
dependence (in remission). 

An August 1996 Social Security Administration (SSA) 
disability determination states that the primary diagnosis 
was major depression, and the secondary diagnosis was 
anxiety-related disorders. 

A September 1996 letter from the veteran's private treating 
psychiatrist relates that the veteran's current diagnoses 
consist of recurrent major depression, dysthymia, a history 
of amphetamine abuse/dependency, and a history of a learning 
deficit and/or attention deficit.    

A July 1997 VA psychiatric examination report recounts the 
findings of the previous VA psychiatric examination in May 
1996.  The examiner notes that the veteran was sexually and 
physically abused as a child, has a lengthy history of 
maladjustment since his teens, and appears to have a 
longstanding personality disorder with strong dependency 
needs.  The examiner further commented that he does "not 
believe [the veteran] suffers from major depression.  I would 
be more in favor of depressive disorder, not otherwise 
specified, and his depression seems mild at this time."  The 
diagnoses included the following: depressive disorder, not 
otherwise specified; panic disorder with agoraphobia; alcohol 
dependence, in remission; personality disorder, not otherwise 
specified; rule out borderline personality; sleep apnea, 
moderate; and a GAF of 70.   

In view of the fact that the only psychiatric condition 
documented at the time of July 1971 rating decision was a 
personality disorder for which service connection is 
precluded by regulation, the Board finds it significant that 
newly received evidence now shows that the veteran suffers 
from an acquired psychiatric disorder or disorders other than 
a personality disorder.  The Board finds that this additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In other 
words, the newly received evidence is new and material under 
38 C.F.R. § 3.156(a).  Therefore, the claim for service 
connection for psychiatric disability has been reopened.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Furthermore, Where a veteran who served for ninety (90) days 
or more during a period of war (or during peacetime service 
after December 31, 1946), develops a chronic condition, such 
as a psychosis, to a degree of 10 percent or more within one 
year from separation from service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

It is clear that there is a medical diagnosis of current 
acquired psychiatric disability for well-grounded purposes.  
However, after reviewing the record, the Board is unable to 
find any medical evidence of a nexus or link between a 
current acquired psychiatric disability and the veteran's 
service.  As already noted, there is no medical evidence that 
an acquired psychiatric disability was manifested during 
service.  Moreover, there is no medical evidence of a 
psychosis manifested within one year of discharge from 
service so as to show the necessary link to service by means 
of the presumption for psychoses outlined in 38 C.F.R. 
§§ 3.307, 3.309.  While one medical report includes history 
of treatment for depression in 1971-1972, it appears that 
this history was furnished to the examiner by the veteran.  
In this regard, a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Moreover, the Board points out that there is no medical of 
evidence of record that the veteran was diagnosed with any 
acquired psychiatric disorder for many years after service.  
As such, there is no medical evidence of a continuity of 
symptomatology from service to suggest a link between any 
current acquired psychiatric disorders and his service.  
Further, there is no medical opinion otherwise suggesting a 
nexus to service. 

In his variously dated written statements and in June 1997 RO 
hearing testimony, the veteran contends that his diagnosed 
psychiatric disorder(s) is related to service.  However, as a 
matter of law, these statements do not satisfy the medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  See Espiritu at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
the veteran's psychiatric disorder(s) is related to service.  
By this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette at 69.  In 
this regard, the Board hereby advises the veteran that if he 
was in fact treated for depression within a year of service, 
medical evidence of such treatment may be significant for 
purposes of well-grounding this claim. 

B.  Hepatitis.

The relevant medical evidence of record at the time of the 
July 1971 rating decision consisted of the veteran's SMRs 
which reveal that the veteran was diagnosed with infectious 
hepatitis in December 1970.  The report of separation 
examination in June 1971 did not reference hepatitis or 
residuals thereof.  In the July 1971 rating decision, it was 
determined that the veteran's inservice infectious hepatitis 
was an acute condition.  Service connection was therefore 
denied. 

The evidence associated with the claims file subsequent to the 
July 1971 rating decision includes a March 1996 private 
clinical laboratory report demonstrating that the veteran 
tested positive for the hepatitis B surface antibody and 
hepatitis B core antibody.  This evidence may be viewed as 
suggesting residuals of hepatitis and as such is (in light of 
the basis for the July 1971 rating decision) so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  It is therefore new and material within 
the meaning of 38 C.F.R. § 3.156(a).  The hepatitis claim has 
also therefore been reopened. 

Moreover, in view of the complex medical nature of hepatitis 
claims, the Board finds that the current laboratory evidence 
showing positive results for hepatitis B antibodies together 
with the inservice medical evidence of hepatitis is 
sufficient to render the veteran's hepatitis claim plausible 
and thus well-grounded under 38 U.S.C.A. § 5107(a).


C.  Scarlet Fever.

The Board first notes that a claim of entitlement to service 
connection for residuals of scarlet fever was denied as not 
well-grounded by rating decision in January 1996.  The 
veteran was notified of the determination, but a notice of 
disagreement was not received to initiate an appeal.  That 
decision therefore became final.  38 U.S.C.A. § 7105(c).  It 
appears from a review of the record that the RO issued 
another rating decision denying this claim as not well-
grounded in August 1996.  A timely notice of disagreement was 
received from the August 1996 rating decision.  In the August 
1996 rating decision and the April 1997 statement of the 
case, the RO did not apply the new and material evidence 
analysis, but rather considered the claim under the well-
grounded claim analysis.  However, the Board finds that the 
January 1996 rating decision was final and that the claim can 
only be reopened if new and material evidence has been 
received. 

Evidence of record at the time of the January 1996 rating 
decision included the veteran's service medical records.  An 
April 1970 record noted an admitting diagnosis of probable 
scarlet fever.  Upon admission, the veteran exhibited an 
itchy macular rash over the trunk.  A history of persistent 
sore throats and tonsillitis was noted, and physical findings 
included enlarged and moderately suppurative appearing 
pustules, with a pharyngeal lymphoid hyperplasia, and a 
moderate number of crypts of the tonsils appeared to contain 
purulent material.  Upon discharge, revised diagnoses of 
chronic tonsillitis and Rubella were reported.  The service 
medical records do not otherwise indicate that the veteran 
was diagnosed with scarlet fever, or experienced any 
residuals therefrom.  

Evidence received since the January 1996 rating decision 
includes a January 1996 private treatment record shows the 
veteran was seen for an itching, erythematous, macular rash 
under the arms, trunk, and back.  The diagnosis was viral 
exanthema.  Certain private treatment records for the period 
February 1996 to June 1996 suggested that the veteran had a 
heart murmur.  However, a private March 1996 echocardiogram, 
prepared in contemplation of a history of rheumatic fever, 
was normal.  A May 1996 VA general medical examination report 
recorded that there was no heart murmur.  A July 1997 VA 
general medical examination report states that no heart 
murmur was found. 

Based on the above evidence and in view of the veteran's 
contention that he has a heart murmur related to scarlet 
fever during service, the Board believes that the claim has 
been reopened.  It should be stressed that the evidence is 
presumed to be true when undertaking the new and material 
evidence analysis.  Noting that there is at least one piece 
of medical evidence referencing a heart murmur, and noting 
that the January 1996 rating decision was based on a finding 
of no current residual, it would appear that the newly 
received item of evidence is so significant that it should be 
considered with all of the evidence. 

However, the Board must find the claim to be not well-
grounded for lack of any medical evidence of a link or nexus 
to service.  Even if it is assumed (for well-grounded 
purposes) that the veteran does have a heart murmur, there is 
simply no medical evidence suggesting that such a murmur is 
related to any scarlet fever during service.  The veteran's 
lay statements regarding his belief in such a relationship 
are not competent to satisfy the nexus requirement. 

D.  Chronic Strep Throat.

The January 1996 rating decision denying entitlement to 
service connection for strep throat is also final for failure 
to file a timely notice of disagreement.  38 U.S.C.A. 
§ 7105(c).  Evidence of record at that time included a 
service medical record dated in April 1970 showing that the 
veteran had a history of persistent sore throats and 
tonsillitis.  The veteran was found to have enlarged and 
moderately suppurative appearing pustules, with a pharyngeal 
lymphoid hyperplasia and a moderate number of crypts of the 
tonsils appeared to contain purulent material; the diagnosis 
was chronic tonsillitis.  The veteran underwent a 
tonsillectomy in July 1970 due to his recurrent attacks of 
tonsillitis.  [The Board observes here that in recognition of 
the fact that the veteran underwent a tonsillectomy in 
service, the RO granted service connection for a 
tonsillectomy pursuant to the January 1996 rating decision.]  
An April 1971 treatment record shows that the veteran 
complained of a slight sore throat; the diagnosis was viral 
pharyngitis.  

Newly received evidence includes a January 1996 medical 
report which refers to the veteran living with some relatives 
who had recently had strep throat.  However, it appears that 
the veteran was diagnosed with questionable viral exanthema; 
there is no diagnosis of strep throat.  There is nothing in 
other newly received items of evidence which pertains to the 
strep throat claim.  Under the circumstances, the Board 
declines to find that there is new and material evidence to 
reopen this claim.

At any rate, even if the Board were to view some new item or 
items of evidence as new and materia, the veteran's claim of 
entitlement to service connection for chronic strep throat is 
nevertheless not well-grounded.  There is no current 
diagnosis of strep throat or residuals of strep throat.  As 
such, without a diagnosis of a current disability, and 
medical evidence of a nexus or link between such a current 
disability and service, the veteran's claim of service 
connection for chronic strep throat is not well-grounded.  
The veteran's lay statements alone are not sufficient to 
render his claim well-grounded.  Espiritu at 494-95. 


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is reopened, but this claim is not 
well-grounded.  The veteran's claim of entitlement to service 
connection for residuals of scarlet fever is reopened, but 
this claim is not well-grounded.  The veteran's claim of 
entitlement to service connection for chronic strep throat is 
not reopened.  To this extent, the appeal is denied. 

The veteran's claim of entitlement to service connection for 
hepatitis is reopened, and this claim is also well grounded.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision. 


REMAND

As previously explained herein, the veteran's claim of 
entitlement to service connection for hepatitis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  As 
such, VA has a duty to assist the veteran in developing his 
claim. 38 U.S.C.A. § 5107(a). 

In the case such as this one, where a veteran who is shown to 
have hepatitis in service and many years later he claims 
service connection, an examination should be performed, 
including serology and liver function tests.  The examiner 
should review the SMRs and current medical records to assess 
the type of hepatitis, and an opinion should be rendered as 
to whether a relationship exists between the episode of 
hepatitis in service and the current type of hepatitis. 

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a 
special VA examination with the 
appropriate specialist or specialists 
to determine the nature, etiology, and 
extent of any hepatitis or hepatitis-
related liver disorders.  The 
examination should include all 
necessary tests or studies, including a 
determination of the type of hepatitis, 
serology, and liver function tests.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  An 
opinion should be rendered as to 
whether it is at least as likely as not 
that a relationship exists between the 
episode of hepatitis in service and the 
current type of hepatitis, or any 
hepatitis-related liver dysfunction or 
disease.  A detailed rationale for all 
opinions expressed would be helpful and 
is hereby requested.  

2.  After completion of the above 
requested actions, the RO should again 
review the claim of entitlement to 
service connection for hepatitis.  If 
the determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

